Citation Nr: 1549326	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-00 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to continuation of VA vocational rehabilitation program benefits under Chapter 31, Title 38 United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, his mother, father, and friends, W.S. and M.S.



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had military service from August 1975 to January 1976.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  The case was previously before the Board in October 2009 and remanded for additional development.

In April 2009, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record, apparently in Vocational .Rehabilitation folders as it is not in the claims folder sent to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that continuation of his educational benefits is warranted for him to obtain a college degree so that he can pursue a career.  There remains conflicting evidence as to whether or not such training is feasible.

VA shall determine the reasonable feasibility of achieving a vocational goal in each case in which a Veteran has either an employment handicap or a serious employment handicap.  The term "vocational goal" is defined by statute as gainful employment consistent with the Veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).  In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the Veteran's service-connected and nonservice-connected disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h)(2).  The criteria for feasibility are:  (1) a vocational goal must be identified; (2) the Veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the Veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).

The Board remanded the case in October 2009 as there was conflicting evidence, to include that received from the Veteran's VA psychiatrist, as to whether the Veteran's achievement of a vocational goal was feasible.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.  The Board noted that there was no clear opinion as to whether the Veteran's specific vocational goal of obtaining a college degree, and then gaining employment as a social worker, was feasible.  Thus, the case was remanded to afford the Veteran a VA examination to address whether achievement of his vocational goal was feasible.

The Veteran underwent VA examination in July 2010 at which time the examiner found that the Veteran seemed to be quite motivated and eager to begin his academic goals that seemed to be related to his personal experiences.  The examiner stated that this drive might help him pursue his goal as he stated a number of times that he just wanted to finish something because he did not finish with his enlistment or other academic goals.  The examiner noted that the Veteran felt that he was in a much better place than in the past as far as the amount of treatment that he had had, the coping skills that he had learned, and the support system that he had built around him.  The examiner found that it was as likely as not that the Veteran would succeed attending a social work program with an emphasis on vocational rehabilitation services where the purpose of such services was to help veterans who needed additional resources of support to help them reach their academic and professional goals.

An August 2012 counseling record, however, found that achievement of a vocational goal was not reasonably feasible.  The vocation rehabilitation counselor noted that the evidence indicated that the Veteran was unable to complete an extended evaluation for one semester (two classes) in the Social Work program at Delaware State University (Summer 2012) as well as volunteering in the Social Work office at Delaware State University.  The counselor noted that the Veteran began an extended evaluation to determine the feasibility for a specific goal of Social Work in May 2012 and at the end of that month left a voicemail message informing the counselor that he wanted to be removed from the program noting that he did not particularly think that it was going to work him.  When the counselor spoke to the Veteran later that day, he said that he was having a lot of anxiety and feeling uncomfortable and not really right.  He stated that he felt that things were happening to his mind.  The counselor noted that attending school for social work appeared to worsen his symptoms of his service-connected schizophrenia.  The counselor noted that on meeting in August 2012, the Veteran indicated that he was not ready for the Social Work program at Delaware State University at that time.

The Veteran has since indicated that he understands the problem that he had with the initial training, and that with less intense training, he could pursue his education.  As all pertinent records are not before the Board, it is unclear whether this has been considered by Vocational Rehabilitation personnel.

The Veteran underwent an additional VA examination in November 2012 at which time the Veteran reported that he had been attempting to return to college to pursue a degree in social work and that what he really wanted to do was to be a motivational speaker.  The Veteran reported that he last worked in 1997 at the Post Office and that he had been volunteering at the Delaware VA for 20 to 30 hours per week.  The Veteran reported that he had been followed by Dr. A. and that he was not on any psychotropic medications.  He also indicated that he was seeing a counselor, T.C., regularly.  The examiner determined that the Veteran's service-connected schizophrenia was productive of occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted that the Veteran appeared to be functioning fairly well, that his wife was supportive of him, and that he was aware of how stress impacted his symptoms.  The examiner noted that the Veteran was also aware that in order to complete his degree in social work, he needed to take time and attend classes in a manner that did not overwhelm him.  The examiner noted that the Veteran demonstrated no cognitive limitations that would impede his ability to benefit from higher education; however, he did demonstrate limited coping skills and difficulties with suspiciousness.  The examiner noted that the Veteran had the capacity to find and maintain gainful employment and that based on the results of the testing of his cognitive and executive function, he had the capability of attending college courses in the pursuit of his social worker's degree.  The examiner stated that despite the Veteran's difficulties coping with stressors of a compressed schedule that he experienced over the summer, he may have the capacity to deal with the stress of normal length semesters and would benefit from part-time status.  The examiner noted, however, that the Veteran would not be able to engage in a full load of courses. 

The Board notes that at this time, the record is inadequate to make a determination as to whether the Veteran's achievement of a vocational goal is feasible.

First, the Board notes that the Veteran's vocational rehabilitation folder is not currently associated with his claims file.  Review of administrative records suggests that two folders were previously submitted with the claims folder.  

Second, the Veteran has been receiving compensation at a 100-percent rating for schizoaffective disorder with depressive and hypomanic episodes since April 1997.  It is somewhat confusing that a veteran with schizophrenia symptoms severe enough to warrant rating for total social and occupational impairment could be determined to have only mild or transient symptoms with no benefit of medication such that education might be feasible.  The Board notes that the last VA treatment records in the claims file are from September 2006.  

Third, as it has been three years since the Veteran underwent a VA examination, the evidence of record is clearly stale.  Moreover, he has reported more recent treatment, records of which is not on file.

Thus, it is the Board's opinion that the Vocational Rehabilitation folder(s) should be associated with the claims file; records of treatment identified by the Veteran, including treatment provided by Dr. A. and T.C. and all treatment records pertaining to treatment for schizophrenia dated from October 2006 from VA outpatient clinic at New Jersey HCS or other VA facility be obtained and associated with the claims file; that the Veteran be provided an additional psychiatric examination; and that a determination be made by a counseling psychologist or a rehabilitation counselor as to whether the Veteran's achievement of his current vocational goal (to be a motivational speaker) is currently reasonably feasible.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his schizophrenia that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any private treatment records not currently on file.  All records, including treatment provided by Dr. A. and T.C. and all treatment records pertaining to treatment for schizophrenia dated from October 2006 from VA outpatient clinic at New Jersey HCS, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  All attempts to obtain documents should be associated with the claims folder.

2.  The Veteran should be afforded a VA psychiatric examination.  The examiner is to be provided access to the claims folder, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating mental disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  The examiner is also requested to provide an opinion as to the degree of impairment caused by the Veteran's service-connected schizophrenia on his capacity for performing substantially gainful employment and the impairment this disability may cause in the Veteran's ability to pursue a college degree in social work, and then gain employment in the field of social work/motivational speaker, under vocational rehabilitation benefits.   The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached. 
 
3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  
 
5.  Thereafter, a determination must be made by a counseling psychologist (CP) or a vocational rehabilitation counselor (VRC) as to whether the Veteran's achievement of his vocational goal is currently reasonably feasible. A report should be associated with the claims file that provides a complete rationale for the conclusions reached.  This should be conducted by VA Vocational Rehabilitation experts, and the Veteran's contentions should be considered and discussed, as should the medical findings.
 
6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

